 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6000
 4   Facsimile: (916) 930-6093
     Email:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     RAUL BARAJAS
 7
                         UNITED STATES OF DISTRICT COURT
 8
                          EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,
11                                                 Case No.: 2:18-CR-0009 TLN
                    Plaintiff,
12                                                 STIPULATION AND ORDER RE:
13                                                 TEMPORARY RELEASE FROM
     RAUL BARAJAS,                                 CUSTODY TO ATTEND FUNERAL
14
15                 Defendant.

16
            Mr. Barajas, through his counsel of record, and Assistant United States Attorney
17
     Justin Lee hereby stipulate that this Court grant Mr. Barajas temporary release on
18
     Thursday, May 13, 2021 from 12:45 p.m. to 5:00 p.m. to attend a burial service at
19
     Monument Hill Memorial Park.
20
21          Mr. Barajas’s former step-brother, Jose Hernandez Lopez, passed away on April 29,
22   2021 from a heart attack. He was only 27 years old. This is a person who was very close

23   with Mr. Barajas through the years and he was shocked of Mr. Lopez’s passing. There are

24   numerous funeral related events over two days which include: family/friends viewing,

25   mass, burial and celebration of life.
26          Mr. Barajas wants to attend the burial only which is on Thursday, May 13, 2021
27   from 2:00 p.m. to 3:30 p.m. at Monument Hill Memorial Park located at 35036 County
28   Road 22, Woodland, California 95695.



                                             -1-
 1            Kristin Hansen, the defense investigator, confirmed with the funeral home the burial
 2   arrangements listed above. Ms. Hansen is able to meet Mr. Barajas in the Sacramento Main
 3   Jail lobby and return him to the same location. While on temporary release, Mr. Barajas
 4   will remain in the care, custody and control, and within eyesight of Ms. Hansen. The only
 5   exception to the “within eyesight” requirement is when Mr. Barajas is in the restroom.
 6            Mr. Barajas will abide by all laws, and will not consume any alcohol or controlled
 7   substance, prescribed or not, during the period of his temporary release.
 8
              Mr. Barajas will not meet with any other people during his temporary release other
 9
     than being with Ms. Hansen and in the presence of those at the burial.
10
11            All involved parties shall abide by the Center for Disease Control and Prevention’s

12   recommended COVID-19 precautions, including social distancing and the use of face

13   masks.

14            The defense investigator will contact Pretrial Services and the United States
15   Marshals immediately at the phone numbers provided to her by defense counsel should any
16   issue arise during the release period. 1
17
              Mr. Barajas is requesting to be temporarily released from custody at the Sacramento
18
     Main Jail so that he can attend this burial for Jose Hernandez Lopez. Specifically, the
19
     request is that he be temporarily released on Thursday, May 13, 2021, at 12:45 p.m., to the
20
     custody of Investigator Kristin Hansen and return to the Sacramento County Main Jail no
21
     later than 5:00 p.m. He would travel from Sacramento Main Jail directly to the burial at
22
     Monument Hill Memorial Park and return to the jail. 2 There would be no other stops than
23
     as needed for the restroom and Mr. Barajas to change clothes to the appropriate funeral
24
     attire. Ms. Hansen has made arrangements with the family of Mr. Barajas to obtain clothing
25
     for him prior to the burial.
26
27   1
       Mr. Barajas is not a flight risk as he surrendered on November 13, 2020 after his change of plea hearing. His
     judgment and sentencing is scheduled on May 27, 2021.
28   2
       Per Investigator Kristin Hansen, it is 26.5 miles and 36 minutes one-way from the Sacramento Main Jail to the
     Monument Hill Memorial Park.



                                                       -2-
 1          It is hereby stipulated and agreed between plaintiff, United States of America, and
 2   defendant, Raul Barajas, through their attorneys, that Mr. Barajas may be temporarily
 3   released from custody as set forth below to attend the burial of Jose Hernandez Lopez, on
 4   Thursday, May 13, 2021, in the third-party custody of Investigator Kristin Hansen.
 5          The parties agree that the Court may order Mr. Barajas temporarily released at 12:45
 6   p.m. on Thursday, 13, 2019, with instructions that he return to the jail by 5:00 p.m. the
 7   same day. The Court shall direct the United States Marshals Service to coordinate Mr.
 8   Barajas’s release and surrender with the jail as they see fit, within the time frame permitted
 9   above. Mr. Barajas will sign the attached Notice to Defendant Being Released (modified
10   to fit the conditions of this temporary release) which defense counsel will submit to the
11   Courtroom Deputy for filing before May 13, 2021.
12
13                                       Respectfully submitted,
14
     Date: May 11, 2021                  /s/Tasha Paris Chalfant
15                                       TASHA PARIS CHALFANT
                                         Attorney for Defendant
16
                                         RAUL BARAJAS
17
18
     Date: May 11, 2021                  PHILLIP A. TALBERT
19                                       Acting United States Attorney
20
                                         /s/Tasha Paris Chalfant for
21                                       JUSTIN LEE
                                         Assistant United States Attorney
22
23                                           ORDER
24          Raul Barajas, is ordered temporarily released from custody at 12:45 p.m. on
25   Thursday, May 13, 2021, to Investigator Kristin Hansen, and Raul Barajas is further
26   ordered to surrender himself to the Sacramento Main Jail by 5:00 p.m. that day. The United
27   States Marshals Service is directed to make necessary arrangements with Sacramento Main
28   Jail for Mr. Barajas’s release and surrender. Mr. Barajas is ordered to sign the attached



                                              -3-
 1   Notice to Defendant Being Released and file it with the Court before his release. All
 2   conditions set forth in that notice are hereby ordered.
 3
            IT IS SO ORDERED.
 4
 5   DATED: May 12, 2021                        /s/ DEBORAH BARNES
 6                                              UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -4-
